Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 1 of 7 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     phylg@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     James Zarian,                            Case No.

12               Plaintiff,
                                                Complaint For Damages And
13         v.                                   Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Frank David Balzer, in individual        Act; Unruh Civil Rights Act
       and representative capacity as
15     trustee of The Grandchildren's GST
       Exempt Trust of The 1982 Balzer
16     Family Trust; and Does 1-10,

17                Defendants.

18
19         Plaintiff James Zarian complains of Frank David Balzer, in individual

20   and representative capacity as trustee of The Grandchildren's GST Exempt

21   Trust of The 1982 Balzer Family Trust; and Does 1-10 (“Defendants”), and

22   alleges as follows:

23
24
        PARTIES:
25
        1. Plaintiff is a California resident with physical disabilities. He suffers
26
     from muscular dystrophy, cannot walk and uses a wheelchair for mobility.
27
        2. Defendant Frank David Balzer, in individual and representative
28
     capacity as trustee of The Grandchildren's GST Exempt Trust of The 1982

                                            1

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 2 of 7 Page ID #:2




 1   Balzer Family Trust, owned the real property located at or about 22133
 2   Sherman Way, Canoga Park, California, in September 2019.
 3      3. Defendant Frank David Balzer, in individual and representative
 4   capacity as trustee of The Grandchildren's GST Exempt Trust of The 1982
 5   Balzer Family Trust, owns the real property located at or about 22133
 6   Sherman Way, Canoga Park, California, currently.
 7      4. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein,
12   including Does 1 through 10, inclusive, is responsible in some capacity for the
13   events herein alleged, or is a necessary party for obtaining appropriate relief.
14   Plaintiff will seek leave to amend when the true names, capacities,
15   connections, and responsibilities of the Defendants and Does 1 through 10,
16   inclusive, are ascertained.
17
18      JURISDICTION & VENUE:
19      5. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22      6. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 3 of 7 Page ID #:3




 1      FACTUAL ALLEGATIONS:
 2      8. Plaintiff went to the property to visit R-Tech Computers (“R-Tech”) in
 3   September 2019 with the intention to avail himself of its services and to assess
 4   the business for compliance with the disability access laws.
 5      9. R-Tech is a facility open to the public, a place of public accommodation,
 6   and a business establishment.
 7      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide accessible parking.
 9      11. On information and belief, the defendants currently fail to provide
10   accessible parking.
11      12. Plaintiff personally encountered this barrier.
12      13. By failing to provide accessible facilities, the defendants denied the
13   plaintiff full and equal access.
14      14. The lack of accessible facilities created difficulty and discomfort for the
15   Plaintiff.
16      15. Even though the plaintiff did not confront the barrier, on information
17   and belief the defendants currently fail to provide accessible paths of travel
18   leading into the front entrance of R-Tech.
19      16. The defendants have failed to maintain in working and useable
20   conditions those features required to provide ready access to persons with
21   disabilities.
22      17. The barriers identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the
24   Department of Justice as presumably readily achievable to remove and, in fact,
25   these barriers are readily achievable to remove. Moreover, there are numerous
26   alternative accommodations that could be made to provide a greater level of
27   access if complete removal were not achievable.
28      18. Plaintiff will return to R-Tech to avail himself of its services and to


                                             3

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 4 of 7 Page ID #:4




 1   determine compliance with the disability access laws once it is represented to
 2   him that R-Tech and its facilities are accessible. Plaintiff is currently deterred
 3   from doing so because of his knowledge of the existing barriers and his
 4   uncertainty about the existence of yet other barriers on the site. If the barriers
 5   are not removed, the plaintiff will face unlawful and discriminatory barriers
 6   again.
 7      19. Given the obvious and blatant nature of the barriers and violations
 8   alleged herein, the plaintiff alleges, on information and belief, that there are
 9   other violations and barriers on the site that relate to his disability. Plaintiff will
10   amend the complaint, to provide proper notice regarding the scope of this
11   lawsuit, once he conducts a site inspection. However, please be on notice that
12   the plaintiff seeks to have all barriers related to his disability remedied. See
13   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
14   encounters one barrier at a site, he can sue to have all barriers that relate to his
15   disability removed regardless of whether he personally encountered them).
16
17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
19   Defendants.) (42 U.S.C. section 12101, et seq.)
20      20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint.
23      21. Under the ADA, it is an act of discrimination to fail to ensure that the
24   privileges, advantages, accommodations, facilities, goods and services of any
25   place of public accommodation is offered on a full and equal basis by anyone
26   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
27   § 12182(a). Discrimination is defined, inter alia, as follows:
28             a. A failure to make reasonable modifications in policies, practices,


                                               4

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 5 of 7 Page ID #:5




 1                or procedures, when such modifications are necessary to afford
 2                goods,    services,    facilities,   privileges,   advantages,     or
 3                accommodations to individuals with disabilities, unless the
 4                accommodation would work a fundamental alteration of those
 5                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 6            b. A failure to remove architectural barriers where such removal is
 7                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 8                defined by reference to the ADA Standards.
 9            c. A failure to make alterations in such a manner that, to the
10                maximum extent feasible, the altered portions of the facility are
11                readily accessible to and usable by individuals with disabilities,
12                including individuals who use wheelchairs or to ensure that, to the
13                maximum extent feasible, the path of travel to the altered area and
14                the bathrooms, telephones, and drinking fountains serving the
15                altered area, are readily accessible to and usable by individuals
16                with disabilities. 42 U.S.C. § 12183(a)(2).
17      22. When a business provides parking for its customers, it must provide
18   accessible parking.
19      23. Here, accessible parking has not been provided.
20      24. When a business provides paths of travel, it must provide accessible
21   paths of travel.
22      25. Here, accessible paths of travel have not been provided.
23      26. The Safe Harbor provisions of the 2010 Standards are not applicable
24   here because the conditions challenged in this lawsuit do not comply with the
25   1991 Standards.
26      27. A public accommodation must maintain in operable working condition
27   those features of its facilities and equipment that are required to be readily
28   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                             5

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 6 of 7 Page ID #:6




 1      28. Here, the failure to ensure that the accessible facilities were available
 2   and ready to be used by the plaintiff is a violation of the law.
 3
 4   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6   Code § 51-53.)
 7      29. Plaintiff repleads and incorporates by reference, as if fully set forth
 8   again herein, the allegations contained in all prior paragraphs of this
 9   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10   that persons with disabilities are entitled to full and equal accommodations,
11   advantages, facilities, privileges, or services in all business establishment of
12   every kind whatsoever within the jurisdiction of the State of California. Cal.
13   Civ. Code §51(b).
14      30. The Unruh Act provides that a violation of the ADA is a violation of the
15   Unruh Act. Cal. Civ. Code, § 51(f).
16      31. Defendants’ acts and omissions, as herein alleged, have violated the
17   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18   rights to full and equal use of the accommodations, advantages, facilities,
19   privileges, or services offered.
20      32. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21   discomfort or embarrassment for the plaintiff, the defendants are also each
22   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23   (c).)
24
25
26
27
28


                                              6

     Complaint
Case 8:19-cv-02139-JVS-ADS Document 1 Filed 11/06/19 Page 7 of 7 Page ID #:7




 1          PRAYER:
 2          Wherefore, Plaintiff prays that this Court award damages and provide
 3   relief as follows:
 4       1. For injunctive relief, compelling Defendants to comply with the
 5   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6   plaintiff is not invoking section 55 of the California Civil Code and is not
 7   seeking injunctive relief under the Disabled Persons Act at all.
 8       2. Damages under the Unruh Civil Rights Act, which provides for actual
 9   damages and a statutory minimum of $4,000 for each offense.
10       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
     Dated: November 4, 2019          CENTER FOR DISABILITY ACCESS
13
14
15                                    By:
16                                    ____________________________________
17                                           Russell Handy, Esq.
                                             Attorney for plaintiff
18
19
20
21
22
23
24
25
26
27
28


                                            7

     Complaint
